Bronson, J.
(concurring specially). I agree with the conclusion adopted by Justice Birdzell that the verdict as rendered does not justify the sentence imposed. I do this upon the sole ground that the verdict which attempts to describe the crime charged in the information fails to find a necessary ingredient of the offense, the evil intent. State v. Johnson, 3 N. D. 150, 54 N. W. 547. If the jury had returned a verdict of guilty as charged in the information no ambiguity would have resulted. The verdict as rendered leaves somewhat to conjecture the question of evil intent. It therefore can be sustained merely as a verdict for simple assault.